Title: To John Adams from Rufus King, 22 June 1803
From: King, Rufus
To: Adams, John



Sir—
At Sea, 22 June 1803.

On the 16th of last month the King of Great Britain sent a message to Parliament announcing the termination of the discussions with France, and calling on them to support him in his determination to employ the power & resources of the nation in opposing the spirit of ambition and encroachments of the Government of France. Letters of marque had been issued against France, and I conjecture that orders have likewise been given to detain the Ships of Spain & Holland, until it be ascertained whether these powers would be able to maintain their neutrality. The King’s Message was ordered to be taken into consideration on the 23d. We sailed from Cowes on the 21st so that I can give no account of the sense of Parliament. I take the liberty to send you the English declaration and a copy of the correspondence which was laid before Parliament.
With great respect I remain &c
Rufus King.
P. S. The English Ambassador had returned to London from Paris, & the French Ambassador had left England before we did

